DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 27, 2020 and November 11, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on July 27, 2020.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (hereinafter “Armstrong”, US 2019/0206231).
Regarding claim 1, Armstrong discloses a computer implemented method for localization of a wireless arbitrary device in a wireless network architecture, comprising: 
initializing a wireless network architecture having a plurality of wireless anchor nodes (i.e., a plurality of network nodes such as access points, gateways as shown in Fig. 1) and a plurality of wireless sensor nodes (i.e., plurality of tag sensors such as mobile assets that are equipped with tag sensors as shown in Fig. 1); 
preparing, with the plurality of wireless anchor nodes, for localization of the wireless arbitrary device (i.e., determining a location as described in paragraphs 0045, 0068, and 0077); 
estimating, at least partially with at least one anchor node, a predetermined time for when a transmission of the wireless arbitrary device will occur (i.e., collecting data from the mobile assets that are equipped with tag sensors based on time-based, upon request, or a particular detected event as described in paragraph 0075); and 
waiting, with the at least one anchor node, until this predetermined time for when the transmission occurs (i.e., collecting data from the mobile assets that are equipped with tag sensors based on time-based, upon request, or a particular detected event as described in paragraph 0075).

Regarding claims 6, and 15, Armstrong discloses all limitations recited within claims as described above.  Armstrong also discloses wherein at least one anchor node includes a wireless wide area network (WAN) RF circuitry for transmitting and receiving wireless WAN RF communications (paragraph 0111 and as shown in Fig. 5). 
Regarding claims 7, and 16, Armstrong discloses all limitations recited within claims as described above.  Armstrong also discloses wherein the wireless WAN RF circuitry comprises a cellular network RF circuitry (paragraphs 0111 and as shown in Fig. 5).

Regarding claim 8, Armstrong discloses all limitations recited within claims as described above.  Armstrong also discloses wherein the wireless network architecture comprises at least one of a wireless local area network (LAN) network architecture (paragraph 0048) and a wireless WAN architecture (paragraph 0111).

Regarding claim 11, Armstrong discloses an asynchronous system for localization of a wireless arbitrary device in a wireless network architecture, comprising: 
a plurality of wireless sensor nodes having RF circuitry (i.e., plurality of tag sensors such as mobile assets that are equipped with tag sensors as shown in Fig. 1); and 
at least one anchor node having RF circuitry for transmitting and receiving wireless RF communications within the wireless network architecture (i.e., a plurality of network nodes such as access points, gateways as shown in Fig. 1), wherein the at least one anchor node or a cloud network entity is configured to estimate a predetermined time for when a transmission of the wireless arbitrary device will occur  (i.e., collecting data from the mobile assets that are equipped with tag sensors based on time-based, upon request, or a particular detected event as described in paragraph 0075) and the at least one anchor node is configured to wait until this predetermined 

Regarding claim 17, Armstrong discloses all limitations recited within claims as described above.  Armstrong also discloses one or more processing units of the least one anchor node or a hub are configured to obtain ranging information including a receive timestamp and channel sense information (CSI) from the received transmission including a packet from the wireless arbitrary device (paragraphs 0055-0056).

Regarding claim 18, Armstrong discloses an anchor node for localization of a wireless arbitrary device in a wireless network architecture, the anchor node comprising: 
RF circuitry for transmitting and receiving wireless RF communications within the wireless network architecture (i.e., RF Transceiver 201a as shown in Fig. 2, and its descriptions); and 
one or more processing units coupled to the RF circuitry (i.e., Processing Engine 204 as shown in Fig. 2), wherein the one or more processing units are configured to estimate a predetermined time for when a transmission of the wireless arbitrary device will occur and wait until this predetermined time for when the transmission occurs (i.e., collecting data from the mobile assets that are equipped with tag sensors based on time-based, upon request, or a particular detected event as described in paragraph 0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Gong et al. (hereinafter “Gong”, US 2013/0170427).
Regarding claim 9, Armstrong discloses all limitations recited within claims as described above.  Armstrong also discloses requesting the wireless arbitrary device to transmit at a predetermined time in the future (i.e., requesting the tag sensor to collect data when a particular event is detected, and buffered by the tag sensor until it can be transmitted to an access point as described in paragraph 0075), but does not expressly disclose requesting the wireless arbitrary device to transmit for a predetermined number of repetitions, with a predetermined interframe gap between transmissions. 
In a similar endeavor, Gong discloses protocol for MU-MIMO operation in a wireless network.  Gong also discloses requesting the wireless arbitrary device to transmit for a predetermined number of repetitions, with a predetermined interframe gap between transmissions (paragraphs 0028-0030 and claim 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to avoid interference. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Amini et al. (hereinafter “Amini”, US 2018/0249410).
Regarding claim 10, Armstrong discloses all limitations recited within claims as described above. Armstrong also discloses wherein at least one anchor node has a reference clock signal (paragraphs 0059, and 0060), but does not expressly disclose the anchor node and the wireless arbitrary device are asynchronous with different clocking signals.
In a similar endeavor, Amini discloses a Time Division Multiple Access (TDMA) Media Access Control (MAC) adapted for single user, multiple user and/or MIMO wireless communication. Amini also discloses wherein the at least one anchor node and the wireless arbitrary device are asynchronous with different clocking signals (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to coordinate independent clocks and prevent clock drift.


Claim 13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Bracha (US 2010/0061347).
Regarding claims 13, and 21, Armstrong discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure devices in the network are synchronized.

Regarding claim 20, Armstrong discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Bracha discloses the technique for an access terminal to transmit synchronization packets.  Bracha also discloses wherein the synchronization packet comprise an acknowledgement, a block acknowledgment, a clear to send frame, or a poll to suppress transmission from the plurality of anchor nodes (paragraph 0095 and Fig. 13).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the timing of devices in the network are accounted for and adjusted accordingly.  
  
Allowable Subject Matter
Claims 2-5, 12, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Wayne H Cai/Primary Examiner, Art Unit 2644